Citation Nr: 0529956	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-09 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty in the Army from March 1980 
to June 1980, and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 RO decision which denied a rating higher 
than 20 percent for residuals of a lumbar spine injury.  In 
December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In May 2004, the 
Board remanded the claim to the RO for additional compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.), and for an 
examination which addressed the current severity of his 
service-connected residuals of a lumbar spine injury.  These 
actions have been accomplished, and the case has now been 
returned to the Board. 


FINDING OF FACT

The veteran's residuals of a lumbar spine injury are 
manifested by occasional muscle tenderness and mild 
limitation of motion.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of a lumbar spine injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (effective prior to September 26, 
2003); Diagnostic Code 5293 (effective from September 23, 
2002 to September 26, 2003); Diagnostic Codes 5237, 5243 
(effective September 26, 2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in March 
2002 and May 2004 that informed him of the type of 
information and evidence necessary to substantiate his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from March 2002 and May 2004 notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from March 2002 and May 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SOC dated in March 2003 and 
an SSOC dated in April 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Entitlement to a rating higher than 20 percent for 
residuals of a lumbar spine injury

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of a lumbar spine injury are 
currently rated 20 percent disabling.

During the rating period in issue, the criteria for 
evaluating back disorders were revised.  Either the old or 
new rating criteria may apply, whichever are more favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990); VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 
(2000).

Under the old rating criteria, limitation of motion of the 
lumbar spine is rated 20 percent when moderate and 40 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).  Lumbosacral strain 
is rated 20 percent when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
For intervertebral disc syndrome, a 20 percent rating is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective prior to September 23, 2002).

The General Rating Formula for Diseases and Injuries of the 
Spine was changed effective September 26, 2003.  The new 
regulations provide the following rating criteria, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is appropriate for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; and a 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003.  The new 
regulation directs that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
noted above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under Sec. 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
appropriate for a disability with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  Notes provide that for 
purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).

In November 2000, the veteran was given a VA spine 
examination.  He complained of constant low back pain with 
radiation to both legs.  He was currently taking medication 
for pain with little relief.  He had increased back pain with 
all activities and with weather changes.  Bending and lifting 
were functional losses.  He was employed as a security 
officer and had not lost time from work because of his back 
but said that he went to work even when his back hurt.  He 
reported occasional numbness and weakness of both lower 
extremities.  He wore a back brace at work, and did back 
exercises daily.  On physical examination, there was 
tenderness to palpation at the L3-L5 level in the midline.  
Forward flexion was 75 degrees, backward extension was 10 
degrees, lateral flexion was 20 degrees, and rotation was 20 
degrees, all of which corresponded to his point of onset of 
pain.  Strength and sensation were intact.  Deep tendon 
reflexes were diminished at 1+.  He ambulated with a slow 
gait without limp.  He had negative straight leg raising and 
Babinski tests.  X-rays showed generalized osteopenia, intact 
pedicles, and well-preserved vertebral heights and disc 
spaces.  The X-ray impression was osteopenia without definite 
focal abnormalities.  The examiner's impression was residuals 
of a lumbar spine injury.        

VA outpatient treatment records dated in 2000 and 2001 show 
the veteran being seen with complaints of chronic low back 
pain.  Notes from March 2000 show tenderness over L4-L5 with 
right paravertebral muscle spasms being present.   

In March 2002, the veteran was again given a VA spine 
examination.  He complained of intermittent low back pain 
with radiation to his legs.  He said the severity and 
frequency of his pain had increased markedly since his last 
evaluation in November 2000.  He was currently taking 
medication for pain with slight relief.  He reported 
increased pain with all activities and with weather changes.  
Lifting was a functional loss.  He did not wear a back brace, 
and did stretching exercises each morning.  He reported that 
he had not undergone back surgery and had not had a back 
injection.  He indicated that he had lost three days of work 
in the past six months due to problems with his back.  On 
physical examination, there was tenderness to palpation at 
the L3-L5 level on the right.  Forward flexion was 75 
degrees, back extension was 10 degrees, lateral flexion was 
20 degrees, and rotation was 30 degrees, all of which 
corresponded to his point of onset of pain.  Strength and 
sensation were intact.  He ambulated with a slight limp.  
Deep tendon reflexes were 1+ bilaterally.  He had negative 
straight leg raising and Babinski tests.  X-rays showed that 
disc spaces were normally maintained, no fractures were seen, 
and there was no evidence of spondylolysis.  The impression 
was a negative lumbar spine.  The examiner's diagnosis was 
residuals of a lumbar spine injury.

In December 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  He stated 
that he had recently lost his job as a security officer 
because of difficulties with his back.  He said he had missed 
two to three weeks of work over the previous year because of 
his back.  He reported that he experienced muscle spasms, 
numbness in his legs down to his feet, and difficulty with 
kneeling and with standing in one position very long.  He 
said he had fallen at work two or three times, and used a 
cane to walk.  He indicated that his pain was steady, and 
interrupted his sleep.  He reported that he could not travel 
long distances in a car without having to stop due to back 
pain.  He testified that his back condition had become more 
severe since 2002.          

In June 2004, the veteran was given another VA spine 
examination.  It was indicated that the claims file was 
reviewed prior to the examination.  The veteran reported that 
he suffered a back injury during service in Saudi Arabia.  He 
said that he was currently unemployed and had retired from a 
job as a security officer due to difficulties with his back.  
He indicated that his pain was an 8 on a scale of 1 to 10 on 
a daily basis, and occurred in his low back region and 
radiated down both legs to his toes.  After morning hours he 
said his pain was only a 5 on a scale of 1 to 10.  He was 
currently on medication which offered him fairly good relief 
without side effects.  He reported numbness in his left arm 
and both hands.  There was also malaise and weakness, but no 
weight loss or fevers.  He stated that his bowels functioned 
well, but he had occasional urinary incontinence.  He said he 
walked with a cane and had a brace, but did not have either 
of these with him at the examination.  He said he could walk 
100 yards before having to stop and rest, and he was not 
unstable and denied any falls.  He was unemployed, but was 
able to perform all activities of daily living independently.  
He did not perform recreational activities, and did not go 
for long drives because of possible back difficulties.  On 
physical examination, his gait was normal without use of an 
assistive device.  He was non-tender on muscle palpation.  
Forward flexion was to 70 degrees without pain, and to 80 
degrees with pain.  He was able to extend to 10 degrees 
without pain, and to 20 degrees with pain.  Left lateral 
flexion was to 40 degrees without pain, and to 45 degrees 
with pain.  Right lateral flexion was to 30 degrees without 
pain, and to 40 degrees with pain.  Left lateral rotation was 
to 70 degrees without pain, and to 75 degrees with pain.  
Right lateral rotation was to 80 degrees without pain.  His 
sensation was decreased in a patchy distribution throughout 
his bilateral lower extremities.  Deep tendon reflexes were 
intact, and Babinski test was downgoing bilaterally.  Muscle 
strength was indicated as being very poor, and he was unable 
to lift his legs off the table.  The examiner stated that he 
was unsure how the veteran was able to walk normally with 
this muscle strength.  X-rays of the lumbosacral spine were 
checked and were negative.  The examiner's diagnosis was 
chronic lumbosacral sprain/strain.  The examiner commented 
that the veteran had not had an incapacitating episode over 
the previous 12 months which had required treatment by a 
physician and/or hospitalization.  The examiner opined that 
the veteran should be given a non-severe impairment rating 
with no limitations at the present time, as the severity of 
his condition appeared to be mild.
Upon consideration of the above evidence, the Board finds 
that a rating higher than 20 percent for residuals of a 
lumbar spine injury is not warranted.  Over the time period 
relevant to the appeal, the evidence does not show severe 
limitation of motion of the lumbar spine; severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; or severe intervertebral disc syndrome with recurring 
attacks with intermittent relief, as required for a rating 
higher than 20 percent under the old criteria.

With regard to the new criteria, the Board finds that it is 
not shown since September 23, 2002 that the veteran has 
experienced incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during a 12 
month period, as required for a rating higher than 20 
percent.  The evidence of record does not establish that the 
veteran has experienced incapacitating episodes since 
September 23, 2002.  Thus, a rating higher than 20 percent is 
not warranted under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  
Additionally, the evidence since September 26, 2003 does not 
show that the veteran has experienced forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, as required for 
a rating higher than 20 percent.  Recent VA examinations have 
found flexion of 70 degrees or higher and have not found 
favorable ankylosis of the thoracolumbar spine.  Thus, he is 
not entitled to a rating higher than 20 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Finally, the Board notes that consideration has been given to 
the veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See 38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected residuals of a 
lumbar spine injury are contemplated in the current 20 
percent rating assigned to the condition.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
20 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, due to the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Karnas precedent and its progeny which required application 
of the old criteria despite their having been rescinded.

The Board further finds that the evidence in this case does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2005) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).

In view of the foregoing, the Board finds that the currently 
assigned 20 percent rating adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 20 percent for residuals of a lumbar spine 
injury, the benefit-of-the-doubt rule is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








     
ORDER

Entitlement to a rating higher than 20 percent for residuals 
of a lumbar spine injury is denied.



                        
____________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


